                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

RACHELLE BEAUBRUN, et al.,

       Plaintiffs,
v.                                            Case No. 5:19-cv-00615-Oc-32PRL

UNITED STATES OF AMERICA,

       Defendant.
                                          /

      UNITED STATES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED
              COMPLAINT AND AFFIRMATIVE DEFENSES

       COMES NOW Defendant, the United States of America, by and through the

undersigned Assistant United States Attorneys, and in response to Plaintiffs’ Second

Amended Complaint (Doc. 47) answers and avers as follows:

                                       General Denial

       Defendant denies all allegations set forth in the Second Amended Complaint not

otherwise admitted in the following paragraphs, including all well-pleaded allegations

contained in Plaintiffs’ prayer for relief.

                              Specific Denials and Responses

       Answering the specific numbered paragraphs of Plaintiffs’ Second Amended

Complaint, using the same paragraph numbering, Defendant further states as follows:

                                          PARTIES

       1.      Admit that Beaubrun was sentenced to 8.5 years for conspiracy to commit

wire fraud and identity theft. Deny she is a 48-year old female, aver she is 49 years old.
Deny that she was a first time offender, but admit she was a first time federal offender.

Deny that she served the entirety of her sentence at the women’s camp at FCC Coleman

(“Coleman Camp”).         Except as specifically admitted, the remaining allegations of

paragraph 1 are denied.

       2.      Admit that Goduto is a 36-year old female. Deny that Goduto sentenced

to only 10 years on charges of drug possession, aver that Goduto was sentenced to a 168

month aggregate sentence (14 years). Deny that she was a first time offender, but admit

she was a first time federal offender. Admit that she served a portion of her sentence at

the Coleman Camp commencing in July 2015 and that she was transferred to FCI

Tallahassee in 2019.      Except as specifically admitted, the remaining allegations of

paragraph 2 are denied.

       3.      Admit that Guggino was sentenced to 10 years for armed robbery. Deny

she is a 35-year old female, aver she is 36 years old. Deny that she was a first time offender,

but admit she was a first time federal offender. Deny that she served her sentence at FCI

Tallahassee or the Coleman Camp for the periods alleged. Except as specifically admitted,

the remaining allegations of paragraph 3 are denied.

       4.      Deny Hoehn is 30 years old and that she was sentenced to 27 years for

conspiracy to possess and distribute drugs; aver she is 32 years old and was sentenced to

24 years and 1 month for conspiracy to manufacture and possess with an intent to

distribute methamphetamines and possession of a firearm in furtherance thereof. Deny

that she was a first time offender, but admit she was a first time federal offender. Admit

that she served a portion of her sentence at the Coleman Camp commencing in October



                                              2
2016. Except as specifically admitted, the remaining allegations of paragraph 4 are

denied.

       5.     Admit     Johnson    was    sentenced   for   conspiracy    to   manufacture

methamphetamine. Deny she was sentenced to 8 years, it was originally 84 months, and

subsequently modified to 52 months and 16 days. Deny she is a 40-year old female, aver

she is 41 years old. Deny that she was a first time offender, but admit she was a first time

federal offender. Admit that she served a portion of her sentence at the Coleman Camp

commencing in May 2016 through February 2019. Except as specifically admitted, the

remaining allegations of paragraph 5 are denied.

       6.     Admit.

       7.     Admit Ursiny is a 56-year old female. Deny she was sentenced to 15 years

for mortgage fraud, aver she was sentenced to 10 years 1 month. Admit she served a

portion of her sentence at Coleman Camp from 2012 through 2020. Except as specifically

admitted, the remaining allegations of paragraph 7 are denied.

       8.     Deny Watson was sentenced to 5 years for bank fraud, aver she was

sentenced to two years. Deny she is a 37-year old female, aver she is 38 years old.

Defendant lacks knowledge or information as to whether Watson was a first time offender,

and accordingly denies it. Admit Watson served a portion of her sentence at the Coleman

Camp from March 2017 through February 2018. Except as specifically admitted, the

remaining allegations of paragraph 8 are denied.

       9.     Admit Berman is a 26-year old female. Deny she was sentenced to 3 years

for conspiracy to distribute drugs, aver it was 30 months. Admit Berman served a portion



                                             3
of her sentence at the Coleman Camp, but deny it was for the period alleged, rather it was

from February 2017 to December 2017. Except as specifically admitted, the remaining

allegations of paragraph 9 are denied.

       10.    Admit Flowers is a 35-year old female convicted of wire fraud. Deny she

was sentenced to 2 years, aver it was 20 months. Admit Flowers served a portion of her

sentence at the Coleman Camp from 2017 to 2018. Except as specifically admitted, the

remaining allegations of paragraph 10 are denied.

       11.    Admit Aloe was sentenced to just over 4 years for odometer tampering (and

securities fraud). Deny she is a 60-year old female, aver she is 59 years old. Defendant

lacks knowledge or information as to whether Aloe was a non-violent first time offender,

and accordingly denies it. Admit Aloe served a portion of her sentence at the Coleman

Camp from 2016 to 2019. Except as specifically admitted, the remaining allegations of

paragraph 11 are denied.

       12.    Admit DiMuro was sentenced for drug possession with intent to distribute

and firearm possession in furtherance thereof. Deny she is a 32-year old female, aver she

is 33 years old. Deny she was sentenced to 10 years, it was 12 years, 10 months. Deny

that she was a first time offender, but admit she was a first time federal offender. Admit

that she served a portion of her sentence at the Coleman Camp commencing in October

2016 through 2019.     Except as specifically admitted, the remaining allegations of

paragraph 12 are denied.

       13.    Admit Mora was sentenced to 10 years for drug possession with intent to

distribute and firearm possession. Deny she is a 43-year old female, aver she is 44 years



                                            4
old. On information and belief deny that Mora was a first time offender. Admit she

served a portion of her sentence at the Coleman Camp from February 2016 until May

2018. Except as specifically admitted, the remaining allegations of paragraph 13 are

denied.

       14.       Admit Reynolds is a 33-year old female who was sentenced to 12 years for

being a felon in possession of a firearm (as well as probation violation). Admit that she

served a portion of her sentence at the Coleman Camp from March 2018 through 2019.

Except as specifically admitted, the remaining allegations of paragraph 14 are denied.

       15.       Admit that Leon served a portion of her sentence at the Coleman Camp

beginning in April 2013. Except as specifically admitted, the remaining allegations of

paragraph 15 are denied.

       16.       Admit that in certain instances the United States has waived its sovereign

immunity for suits for money damages under the Federal Tort Claims Act. Admit that

Fed. R. Civ. P. 4(i) provides for service of both the United States Attorney and Attorney

General in suits against the United States and that Plaintiff has listed addresses for each

for such service. Except as specifically admitted, the remaining allegations of paragraph

16 are denied.

       17.       Deny.

       18.       Deny.

       19.       Admit DeCamilla was a Special Investigative Supervisor in the Special

Investigative Services (“SIS”). Deny Kajander worked for SIS. Admit that responsibilities

of both DeCamilla and Kajander could include investigations of allegations of



                                              5
inappropriate activity by staff members and inmates. Deny the second and third sentences

of paragraph 19. Except as specifically admitted, the remaining allegations of paragraph

19 are denied.

       20.       Deny.

       21.       Admit that OIG and the U.S. Department of Justice have responsibility in

connection with decisions to investigate and bring criminal charges against federal

correctional officers for commission of federal crimes. Admit that OIA has certain

investigative responsibilities, but deny OIA has a specific role in bringing criminal

prosecutions. Admit that none of the former correctional officers were prosecuted, deny

that there was a “failure” to do so, and deny that there was not a timely investigation.

       22.       Admit that Palomares served as a correctional officer at FCC Coleman and

that he resigned as a correctional officer in September 2018. Admit that in interviews

conducted in September 2018 and June 2019, Palomares stated that he had previously

engaged in sexual conduct with Plaintiffs Aloe, Beaubrun, Berman, Flowers, Leon, Mora,

Watson, but aver that both he and Plaintiffs had previously denied said conduct. Admit

he was not prosecuted. Deny the remaining allegations of paragraph 22.

       23.       Admit that Phillips served as a correctional officer at FCC Coleman and

that he resigned as a correctional officer in October 2019. Admit that in an interview

conducted in October 2019, Phillips stated that he had previously engaged in sexual

conduct with Plaintiffs Berman and Flowers, but aver that both he and Plaintiffs had

previously denied said conduct. Admit he was not prosecuted. Deny the remaining

allegations of paragraph 23.



                                             6
       24.      Admit that Campbell served as a correctional officer at FCC Coleman and

that he resigned as a correctional officer in April 2019. Admit he was not prosecuted.

Admit that in an interview conducted in June 2019, Campbell stated that he had

previously engaged in sexual conduct with Plaintiffs Leon, Nagy-Phillips and Aloe, but

aver that both he and Plaintiffs had previously denied said conduct. Deny the remaining

allegations of paragraph 24.

       25.      Admit that Vann served as a correctional officer at FCC Coleman and that

he resigned as a correctional officer in December 2019. Admit he was not prosecuted.

Admit that in an interview conducted in October 2019, Vann stated that he had previously

engaged in sexual conduct with Plaintiffs Berman and Flowers, but aver that both he and

Plaintiffs had previously denied said conduct.       Deny the remaining allegations of

paragraph 25.

       26.      Admit that Urdialez served as a correctional officer at FCI Tallahassee and

that he retired in February 2019. Admit that because he retired with more than 20 years

of service he did retire with full retirement benefits. Admit he was not prosecuted. Deny

Urdialez stated that he engaged in sexual conduct with Guggino in interviews, admit

Guggino has stated that she has engaged in such conduct; however aver she has also

denied as much in other interviews. Deny the remaining allegations of paragraph 26.

       27.      Admit that Kuilan served as a correctional officer at the FCC Coleman and

that he resigned as a correctional officer in August 2019 with a medical disability, thus he

did receive some benefits. Admit he was not prosecuted. Admit that in an interview

conducted in September 2019, Kuilan stated that he had previously engaged in sexual



                                             7
conduct with Plaintiff Reynolds, but aver that both he and Plaintiff had previously denied

said conduct, including earlier that same day.         Deny the remaining allegations of

paragraph 27.

       28.      Admit that Gonzalez served as a correctional officer at FCC Coleman.

Admit he was not prosecuted. Deny the remaining allegations of paragraph 28.

       29.      Admit that Laudenslager served as a correctional officer at the FCC

Coleman until he retired in September 2018. Admit because he retired with more than 20

years of service he did retire with full retirement benefits. Admit he was not prosecuted.

Admit that in an interview conducted in July 2019, Laudenslager stated that he had

previously engaged in sexual conduct with Plaintiff Leon, but aver that both he and

Plaintiff had previously denied said conduct. Deny the remaining allegations of paragraph

29.

                             JURISDICTION AND VENUE

       30.      Denied.

       31.      Admit the Court has personal jurisdiction over the United States. Except

as specifically admitted, the remaining allegations of paragraph 31 are denied.

       32.      Admit venue is proper in this district as to all claims under Section 1402(b)

except those claims arising from FCI Tallahassee.

                           FEDERAL BUREAU OF PRISONS

       33.      Admit the first sentence. Admit the second sentence is an accurate quote.

Admit the last two sentences, with the caveat that the numbers are generally correct if not




                                              8
exact. Except as specifically admitted, the remaining allegations of paragraph 33 are

denied.

       34.     Denied.

       35.     Admit that there is a nine-page memorandum dated January 2, 2019, from

the majority staff of the House Subcommittee on National Security that contains the

quoted language in paragraph 35.          Except as specifically admitted, the remaining

allegations of paragraph 35 are denied.

                         PRISON RAPE ELIMINATION ACT

       36.     Admit.

       37.     Admit that paragraph 37 accurately quotes Section 115.6 of PREA and that

sexual abuse is defined therein to include sexual conduct with or without consent of the

inmate. Except as specifically admitted, the remaining allegations of paragraph 37 are

denied.

       38.     Admit that pursuant to PREA, reviews and/or audits are and have been

performed at BOP facilities. Except as specifically admitted, the remaining allegations of

paragraph 38 are denied.

       39.     Deny.

       40.     Admit that the Bureau has to follow the collective bargaining agreement.

Except as specifically admitted, the remaining allegations of paragraph 40 are denied,

specifically denying that rights of victims are not the priority.




                                              9
                            COLEMAN FEDERAL PRISON

       41.    Admit that FCC Coleman, located in Sumter County, Florida, has over

6,000 inmates which includes a Low, Medium, 2 High security penitentiaries, and a

female camp (i.e., the Coleman Camp). Deny the Coleman Camp currently houses

approximately 500 female inmates. Admit FCC Coleman is operated by the Bureau of

Prisons, which is part of the Department of Justice.    Except as specifically admitted, the

remaining allegations of paragraph 41 are denied.

       42.    Admit.

       43.    Admit the first sentence. Admit correctional officers are trained, managed,

overseen and paid by the BOP through the United States Department of Justice, and that

correctional offices at the Coleman Camp are federal employees, that under the FTCA

can, in certain circumstances, subject the United States of America to liability for improper

actions committed within the course and scope of their employment.                Except as

specifically admitted, the remaining allegations of paragraph 43 are denied.

       44.    Admit that Palomares, Campbell, Phillips, and Vann were employed at

FCC Coleman and that Urdialez was employed at FCI Tallahassee.                  Admit that

Palomares, Campbell, Phillips and Vann stated they engaged in sexual conduct with some

of the Plaintiffs in interviews conducted in 2018 and 2019, despite having previously

denied doing so, as did Plaintiffs themselves.       Except as specifically admitted, the

remaining allegations of paragraph 44 are denied.




                                             10
       45.    Admit that allegations of sexual conduct with inmates against some of the

named officers had been previously investigated; however the cases were not sustained.

Except as specifically admitted, the remaining allegations of paragraph 45 are denied.

       46.    Deny.

       47.    Deny.

                               ACCESS TO COUNSEL

       48.    Deny.

       49.    Deny.

       50.    Deny.

       51.    Admit that prison email and telephone calls are generally monitored for all

inmates. Deny that “Prison Management” “flagged and stamped out” mentions of sexual

abuse by inmates. Defendant lacks knowledge or information regarding the final sentence

of paragraph 51, and accordingly denies it. Except as specifically admitted, the remaining

allegations of paragraph 51 are denied.

       52.    Deny.

       53.    Deny.

       54.    Defendant lacks knowledge or information regarding the first sentence of

paragraph 54, and accordingly denies it. As to the second sentence, visitation is conducted

in accordance with Bureau policy.

       55.    Defendant lacks knowledge or information regarding the allegations of

paragraph 55, and accordingly denies them.       As to the visit, visitation is conducted in

accordance with Bureau policy.



                                            11
       56.    Admit some Plaintiffs submitted SF-95s to BOP on or about March 15,

2019. Deny all Plaintiffs submitted SF-95s on that date. Except as specifically admitted,

the remaining allegations of paragraph 56 are denied.

       57.    Deny.

                              RACHELLE BEAUBRUN

       58.    Admit Beaubrun arrived at the Coleman Camp in September 2013. Deny

she was at three other institutions previously. Defendant lacks knowledge or information

as to the remaining allegations of paragraph 58 and therefore denies them.

       59.    Admit that Palomares stated that he did engage in sexual conduct with

Beaubrun while she was an inmate at the Coleman Camp; he denied that he threatened

her.   Defendant lacks knowledge or information as to the remaining allegations of

paragraph 59 and therefore denies them.

       60.    Defendant lacks knowledge or information as to the allegations of

paragraph 60 and therefore denies them.

       61.    Defendant lacks knowledge or information as to the allegations of

paragraph 61 and therefore denies them.

       62.    Defendant lacks knowledge or information as to the allegations of

paragraph 62 and therefore denies them.

       63.    Defendant lacks knowledge or information as to what Beaubrun felt or

knew, and accordingly and therefore denies the allegations. Admit that in the event that

allegations of sexual abuse are made, steps are taken to separate the inmate from the

alleged perpetrator until an investigation could be conducted, which may include transfer



                                           12
of the inmate to a county jail; however Defendant avers that this was not the only action

taken to implement such separation. Except as specifically admitted, the remaining

allegations of paragraph 63 are denied.

       64.     Deny.

                                 KRISTEN GODUTO

       65.     Admit Goduto arrived at the Coleman Camp in 2015, deny it was August,

aver it was July. Admit that Goduto worked in maintenance at some point at the Coleman

Camp, and that Phillips was one of the officers supervising maintenance. Except as

specifically admitted, the remaining allegations of paragraph 65 are denied.

       66.     Deny.

       67.     Deny.

       68.     Deny.

       69.     Deny.

       70.     Deny.

                                  KARA GUGGINO

       71.     Admit Guggino arrived at FCI Tallahassee in May 2012. Defendant lacks

knowledge or information as to the remaining allegations in paragraph 71 and therefore

denies them.

       72.     Defendant lacks knowledge or information as to the allegations in

paragraph 72 and therefore denies them.




                                           13
       73.    Admit at some point during her time at FCI Tallahassee Guggino served as

an orderly. Defendant lacks knowledge or information as to the remaining allegations in

paragraph 73 and therefore denies them.

       74.    Admit on information and belief that Urdialez did on one occasion call all

of his orderlies into his office to interview them.    Defendant lacks knowledge or

information as to the remaining allegations in paragraph 74 and therefore denies them.

       75.    Defendant lacks knowledge or information as to the allegations in

paragraph 75 and therefore denies them.

       76.    Admit, on information and belief, that Urdialez did send money to

Guggino and used an email under the name “Ronald Ernst” through which he sent emails

to Guggino. Defendant lacks knowledge or information as to the remaining allegations

in paragraph 76 and therefore denies them.

       77.    Defendant lacks knowledge or information as to the allegations in

paragraph 77 and therefore denies them.

       78.    Admit that Urdialiez stated in interviews with OIG that he monitored the

emails and telephone calls of Guggino for a period of time sometime during 2014 or 2015.

Defendant lacks knowledge or information as to the remaining allegations in paragraph

78 and therefore denies them.

       79.    Admit that BOP and OIG Officials conducted interviews of Guggino in

connection with allegations of a sexual relationship between Urdialez and Guggino.

Further admit that Guggino denied any such relationship on several occasions. Deny that

BOP punished Guggino and deny that any actions taken to protect the inmate from the



                                             14
correctional officer alleged to have a sexual relationship with her were punishment or that

BOP officials would retaliate against her if she told the investigators about any relationship

with Urdialez. Admit Guggino was placed in the special housing unit on two occasions,

deny the allegations regarding the extent of that placement or the purpose thereof.

Defendant lacks knowledge or information as to the remaining allegations in paragraph

79 and therefore denies them.

       80.     Admit that Urdialez was transferred to a different facility on the FCI

Tallahassee complex for a period of time. Defendant lacks knowledge or information as

to the remaining allegations in paragraph 80 and therefore denies them.

       81.     Admit Guggino was transferred to FCI Aliceville in Alabama in April 2015.

Admit that just prior to that transfer Urdialez came to FCI Tallahassee on his day off in

plain clothes and saw Guggino and gave her some magazines.                  Defendant lacks

knowledge or information as to the remaining allegations in paragraph 81 and therefore

denies them.

          82. Admit Guggino did not tell investigators that she had engaged in sexual

conduct with Urdialez when they interviewed her. Deny Guggino was threatened by BOP

staff, that OIG investigators threatened Guggino, or that psychology staff harassed or

punished her. Defendant lacks knowledge or information as to the remaining allegations

in paragraph 82 and therefore denies them.

       83.     Admit that Guggino was transferred to the Coleman Camp in April 2018,

which occurred several years after the interview she refers to in paragraph 82. Admit that




                                             15
at some point Guggino worked in landscaping while at the Coleman Camp. Except as

specifically admitted, the remaining allegations of paragraph 83 are denied.

       84.      Defendant lacks knowledge or information as to the allegations in the last

sentence of paragraph 84, and whether Urdialez recently drove a van to the Coleman

Camp. Deny Urdialez is still employed by BOP. Deny the remaining allegations in

paragraph 84.

       85.      Deny.

                                     SARA HOEHN

       86.      Admit Hoehn arrived at the Coleman Camp in October 2016. Except as

specifically admitted, the remaining allegations of paragraph 86 are denied.

       87.      Deny.

       88.      Deny.

       89.      Deny.

       90.      Deny.

       91.      Deny.

                                   APRIL JOHNSON

       92.      Deny Johnson arrived at the Coleman Camp in 2015, aver it was in May

2016. Except as specifically admitted, the remaining allegations of paragraph 92 are

denied.

       93.      Deny.

       94.      Deny.

       95.      Deny.



                                            16
                              TERRI NAGY-PHILLIPS

       96.    Admit Nagy-Phillips arrived at the Coleman Camp in 2012. Defendant

lacks knowledge or information as to the remaining allegations in paragraph 96 and

therefore denies them.

       97.    Defendant lacks knowledge or information as to the allegations in

paragraph 97 and therefore denies them.

       98.    Deny.

       99.    Admit that Campbell stated that he had previously engaged in sexual

conduct with Nagy-Phillips on one occasion in the electrical work shed; he denied that he

used force or threatened her. Defendant lacks knowledge or information as to the

remaining allegations in paragraph 99 and therefore denies them.

       100.   Deny.

                                    ANN URSINY

       101.   Admit Ursiny arrived at the Coleman Camp in 2012, deny it was July.

Except as specifically admitted, the remaining allegations of paragraph 101 are denied.

       102.   Deny.

       103.   Deny the first sentence of paragraph 103. Defendant lacks knowledge or

information as to the remaining allegations in paragraph 103 and therefore denies them.

       104.   Deny.

       105.   Defendant lacks knowledge or information as to the allegations last

sentence of paragraph 105 and therefore denies them. Admit that in December 2017

Ursiny spoke with Lieutenant DeCamilla and made allegations concerning relationships



                                           17
between certain correctional officers and inmates. Deny the remaining allegations of

paragraph 105.

       106.   Deny.

                                  KAREN WATSON

       107.   Admit Watson arrived at the Coleman Camp in March 2017. Except as

specifically admitted, the remaining allegations of paragraph 107 are denied.

       108.   Admit that Palomares stated that he did engage in sexual conduct with

Watson while she was an inmate at the Coleman Camp on one occasion; he denied that

he threatened her, forced her or insulted her. Defendant lacks knowledge or information

as to the remaining allegations in paragraph 108 and therefore denies them.

       109.   Admit immigration authorities remanded Watson in January 2018 and

transferred her to a holding facilities before deportation. Admit Watson submitted letters

to BOP representatives after her transfer, but lack knowledge or information as to any

other allegations concerning notes or letters. Admit Watson was interviewed by Sergeant

Harvey and Lieutenant DeCamilla while at the holding facility. Except as specifically

admitted, the remaining allegations of paragraph 109 are denied.

       110.   Defendant lacks knowledge or information as to the allegations in

paragraph 110 and therefore denies them.

       111.   Deny.

                                CARLEANE BERMAN

       112.   Admit Berman arrived at the Coleman Camp in 2017, aver it was February

not March. Admit that Palomares, Vann, and Phillips, each stated that they did engage



                                           18
in sexual conduct with Berman while she was an inmate at the Coleman Camp, but they

each denied that they threatened, coerced, intimidated or demanded such conduct from

Berman. Defendant lacks knowledge or information as to the remaining allegations in

paragraph 112 and therefore denies them.

       113.   Deny.

                               MIRANDA FLOWERS

       114.   Admit Flowers arrived at the Coleman Camp in May 2017. Admit that

Palomares, Vann, and Phillips, each stated that they did engage in sexual conduct with

Flowers while she was an inmate at the Coleman Camp, but they each denied that they

threatened, coerced, intimidated or demanded such conduct from Flowers. Defendant

lacks knowledge or information as to the remaining allegations in paragraph 114 and

therefore denies them.

       115.   Deny.

                                     JUDI ALOE

       116.   Admit Aloe arrived at the Coleman Camp in December 2016. Admit that

Campbell stated that he did engage in sexual conduct with Aloe while she was an inmate

at the Coleman Camp, but he denied that he threatened, coerced, intimidated or forced

Aloe. Except as specifically admitted, the remaining allegations of paragraph 116 are

denied.

       117.   Admit that Palomares stated that he did engage in sexual conduct with Aloe

on one occasion while she was an inmate at the Coleman Camp, but he denied that he




                                           19
threatened, coerced, intimidated or forced Aloe. Except as specifically admitted, the

remaining allegations of paragraph 117 are denied.

       118.   Deny.

                                 AMANDA DIMURO

       119.   Admit DiMuro arrived at the Coleman Camp in October 2016 from FCI

Tallahassee. Except as specifically admitted, the remaining allegations of paragraph 119

are denied.

       120.   Deny.

       121.   Admit DiMuro did work as a front lobby custodian at the Coleman Camp

at some point, which included cleaning. Except as specifically admitted, the remaining

allegations of paragraph 121 are denied.

       122.   Deny.

       123.   Deny.

       124.   Deny.

       125.   Deny.

       126.   Admit that Gonzalez asked DiMuro to help him spray a beehive. Except

as specifically admitted, the remaining allegations of paragraph 126 are denied.

       127.   Deny.

       128.   Deny.

                                  REBECCA MORA

       129.   Deny.




                                           20
      130.     Admit that Palomares stated that he did make sexually suggestive

comments to Mora, but he denied the specific comments in paragraph 130, and he also

denied that he threatened or intimidated her.        Except as specifically admitted, the

remaining allegations of paragraph 130 are denied.

      131.     Admit that Palomares stated that he had previously engaged in sexual

conduct with Mora; he denied that he threatened or forced her.          Defendant lacks

knowledge or information as to the remaining allegations in paragraph 131 and therefore

denies them.

      132.     Admit that Palomares stated that he had previously engaged in sexual

conduct with Mora; he denied that he threatened or forced her.          Defendant lacks

knowledge or information as to the remaining allegations in paragraph 132 and therefore

denies them.

      133.     Admit that Palomares stated that he had previously engaged in sexual

conduct with Mora; he denied that he threatened or forced her.          Defendant lacks

knowledge or information as to the remaining allegations in paragraph 133 and therefore

denies them.

      134.     Deny.

      135.     Deny.

      136.     Deny.

      137.     Deny.

      138.     Deny.

      139.     Deny.



                                          21
       140.   Deny.

       141.   Admit that Mora asked Gonzalez about information concerning DiMuro.

Except as specifically admitted, Defendant denies the remaining allegations of paragraph

141.

       142.   Admit Mora did not report any instances of sexual conduct between her

and correctional officers at the Coleman Camp. Admit that DeCamilla interviewed Mora

regarding allegations of sexual conduct at the Coleman Camp. Deny that DeCamilla

threatened Mora.      Defendant lacks knowledge or information as to the remaining

allegations in paragraph 142 and therefore denies them.

       143.   Deny.

                               LAUREN REYNOLDS

       144.   Admit Reynolds arrived at the Coleman Camp March 2018. Deny Kuilan

was previously investigated for improper sexual conduct. Defendant lacks knowledge or

information as to the remaining allegations in paragraph 144 and therefore denies them.

       145.   Admit that in an interview Kuilan stated that he had previously engaged in

sexual conduct with Plaintiff Reynolds, but he has been inconsistent in his statements

regarding this conduct. Defendant lacks knowledge or information as to the remaining

allegations in paragraph 145 and therefore denies them.

       146.   Admit that in an interview Kuilan stated that he had previously engaged in

sexual conduct with Plaintiff Reynolds, but he has been inconsistent in his statements

regarding this conduct. Defendant lacks knowledge or information as to the remaining

allegations in paragraph 146 and therefore denies them.



                                          22
       147.   Admit that in an interview Kuilan stated that he had previously engaged in

sexual conduct with Plaintiff Reynolds, but he has been inconsistent in his statements

regarding this conduct. Defendant lacks knowledge or information as to the remaining

allegations in paragraph 147 and therefore denies them.

       148.   Admit that in an interview Kuilan stated that he had previously engaged in

sexual conduct with Plaintiff Reynolds, but he has been inconsistent in his statements

regarding this conduct. Defendant lacks knowledge or information as to the remaining

allegations in paragraph 148 and therefore denies them.

       149.   Admit that in an interview Kuilan stated that he had previously engaged in

sexual conduct with Plaintiff Reynolds, but he has been inconsistent in his statements

regarding this conduct. Admit Reynolds denied involvement with Kuilan in an interview

on October 18, 2018. Admit she had an interview on or about October 31, 2018, where

she stated she had engaged in sexual conduct with Kuilan. Defendant lacks knowledge

or information as to the remaining allegations in paragraph 149 and therefore denies them.

       150.   Defendant lacks knowledge or information as to the allegations in

paragraph 150 and therefore denies them.

       151.   Defendant lacks knowledge or information as to the allegations in

paragraph 151 and therefore denies them.

       152.   Deny.

                                   MAGGIE LEON

       153.   Admit that Palomares stated that he had previously engaged in sexual

conduct with Leon; he denied that he threatened or forced her.          Defendant lacks



                                           23
knowledge or information as to the remaining allegations in paragraph 153 and therefore

denies them.

      154.     Admit that Palomares stated that he had previously engaged in sexual

conduct with Leon; he denied that he threatened or forced her. Admit Palomares

provided his email to Leon.      Defendant lacks knowledge or information as to the

remaining allegations in paragraph 154 and therefore denies them.

      155.     Admit that Campbell stated that he had previously engaged in sexual

conduct with Leon; he denied that he threatened or forced her.           Defendant lacks

knowledge or information as to the remaining allegations in paragraph 155 and therefore

denies them.

      156.     Admit that Laudenstager stated that he had previously engaged in sexual

conduct with Leon; he denied that he threatened or forced her.           Defendant lacks

knowledge or information as to the remaining allegations in paragraph 156 and therefore

denies them.

      157.     Defendant lacks knowledge or information as to the allegations in the first

two sentences paragraph 157 and therefore denies them. Deny the remaining allegations

in paragraph 157.

                                        COUNT I

      158.     Paragraph 158 is one of incorporation to which no response is required.

      159.     Deny.

      160.     Deny.

      161.     Deny.



                                            24
162.   Deny.

163.   Deny.

164.   Deny.

165.   Deny.

                                  COUNT II

166.   Paragraph 166 is one of incorporation to which no response is required.

167.   Deny.

168.   Deny.

169.   Deny.

170.   Deny.

171.   Deny.

172.   Deny.

173.   Deny.

174.   Deny.

175.   Deny.

176.   Deny.

177.   Deny.

                                  COUNT III

178.   Paragraph 178 is one of incorporation to which no response is required.

179.   Deny.

180.   Deny.

181.   Deny.



                                   25
182.   Deny.

183.   Deny.

184.   Deny.

185.   Deny.

186.   Deny.

187.   Deny.

188.   Deny.

189.   Deny.

                                  COUNT IV

190.   Paragraph 190 is one of incorporation to which no response is required.

191.   Deny.

192.   Deny.

193.   Deny.

194.   Deny.

195.   Deny.

196.   Deny.

197.   Deny.

198.   Deny.

199.   Deny.

200.   Deny.

201.   Deny.




                                   26
       The paragraph following numbered paragraph 201 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Plaintiffs are

entitled to the relief requested or that they are entitled to a jury trial.

                                          COUNT V

       202.    Paragraph 202 is one of incorporation to which no response is required.

       203.    Deny.

       204.    Deny.

       205.    Deny.

       206.    Deny.

       207.    Deny.

       208.    Deny.

                                          COUNT VI

       209.    Paragraph 209 is one of incorporation to which no response is required.

       210.    Deny.

       The paragraph following numbered paragraph 210 is a request for relief to which

no response is required. To the extent one is required, Defendant denies DiMuro is

entitled to the relief requested.

                                         COUNT VII

       211.    Paragraph 211 is one of incorporation to which no response is required.

       212.    Deny.




                                               27
       The paragraph following numbered paragraph 212 is a request for relief to which

no response is required. To the extent one is required, Defendant denies DiMuro is

entitled to the relief requested.

                                     COUNT VIII

       213.    Paragraph 213 is one of incorporation to which no response is required.

       214.    Deny.

       The paragraph following numbered paragraph 214 is a request for relief to which

no response is required. To the extent one is required, Defendant denies DiMuro is

entitled to the relief requested.

                                      COUNT IX

       215.    Paragraph 215 is one of incorporation to which no response is required.

       216.    Deny.

       The paragraph following numbered paragraph 216 is a request for relief to which

no response is required. To the extent one is required, Defendant denies DiMuro is

entitled to the relief requested.

                                       COUNT X

       217.    Paragraph 211 is one of incorporation to which no response is required.

       218.    Deny.

       The paragraph following numbered paragraph 218 is a request for relief to which

no response is required. To the extent one is required, Defendant denies DiMuro is

entitled to the relief requested.




                                           28
                                      COUNT XI

       219.    Paragraph 219 is one of incorporation to which no response is required.

       220.    Deny.

       The paragraph following numbered paragraph 220 is a request for relief to which

no response is required. To the extent one is required, Defendant denies DiMuro is

entitled to the relief requested.

                                      COUNT XII

       221.    Paragraph 221 is one of incorporation to which no response is required.

       222.    Deny.

       223.    Deny.

       224.    Deny.

       225.    Deny.

       226.    Deny.

       227.    Deny.

                                     COUNT XIII

       228.    Paragraph 228 is one of incorporation to which no response is required.

       229.    Deny.

       The paragraph following numbered paragraph 229 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Mora is entitled

to the relief requested.

                                     COUNT XIV

       230.    Paragraph 230 is one of incorporation to which no response is required.



                                           29
       231.    Deny.

       The paragraph following numbered paragraph 231 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Mora is entitled

to the relief requested.

                                      COUNT XV

       232.    Paragraph 232 is one of incorporation to which no response is required.

       233.    Deny.

       The paragraph following numbered paragraph 233 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Mora is entitled

to the relief requested.

                                     COUNT XVI

       234.    Paragraph 234 is one of incorporation to which no response is required.

       235.    Deny.

       The paragraph following numbered paragraph 235 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Mora is entitled

to the relief requested.

                                     COUNT XVII

       236.    Paragraph 236 is one of incorporation to which no response is required.

       237.    Deny.

       The paragraph following numbered paragraph 237 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Mora is entitled

to the relief requested.



                                           30
                                     COUNT XVIII

       238.    Paragraph 238 is one of incorporation to which no response is required.

       239.    Deny.

       The paragraph following numbered paragraph 239 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Mora is entitled

to the relief requested.

                                     COUNT XIX

       240.    Paragraph 240 is one of incorporation to which no response is required.

       241.    Deny.

       The paragraph following numbered paragraph 241 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Mora is entitled

to the relief requested.

                                      COUNT XX

       242.    Paragraph 242 is one of incorporation to which no response is required.

       243.    Deny.

       The paragraph following numbered paragraph 243 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Mora is entitled

to the relief requested.

                                     COUNT XXI

       244.    Paragraph 244 is one of incorporation to which no response is required.

       245.    Deny.




                                           31
       The paragraph following numbered paragraph 245 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Mora is entitled

to the relief requested.

                                     COUNT XXII

       246.    Paragraph 246 is one of incorporation to which no response is required.

       247.    Deny.

       248.    Deny.

       249.    Deny.

       250.    Deny.

       251.    Deny.

       252.    Deny.

       253.    Deny.

       The paragraph following numbered paragraph 253 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Reynolds is

entitled to the relief requested.

                                    COUNT XXIII

       254.    Paragraph 254 is one of incorporation to which no response is required.

       255.    Deny.

       The paragraph following numbered paragraph 255 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Reynolds is

entitled to the relief requested.




                                           32
                                     COUNT XXIV

       256.    Paragraph 256 is one of incorporation to which no response is required.

       257.    Deny.

       The paragraph following numbered paragraph 257 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Reynolds is

entitled to the relief requested.

                                     COUNT XXV

       258.    Paragraph 258 is one of incorporation to which no response is required.

       259.    Deny.

       The paragraph following numbered paragraph 259 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Reynolds is

entitled to the relief requested.

                                     COUNT XXVI

       260.    Paragraph 260 is one of incorporation to which no response is required.

       261.    Deny.

       262.    Deny.

       263.    Deny.

       264.    Deny.

       265.    Deny.

       266.    Deny.

                                    COUNT XXVII

       267.    Paragraph 267 is one of incorporation to which no response is required.



                                           33
268.   Deny.

                            COUNT XXVIII

269.   Paragraph 269 is one of incorporation to which no response is required.

270.   Deny.

                            COUNT XXIX

271.   Paragraph 271 is one of incorporation to which no response is required.

272.   Deny.

                             COUNT XXX

273.   Paragraph 273 is one of incorporation to which no response is required.

274.   Deny.

                            COUNT XXXI

275.   Paragraph 275 is one of incorporation to which no response is required.

276.   Deny.

                            COUNT XXXII

277.   Paragraph 277 is one of incorporation to which no response is required.

278.   Deny.

                            COUNT XXXIII

279.   Paragraph 279 is one of incorporation to which no response is required.

280.   Deny.

                            COUNT XXXIV

281.   Paragraph 281 is one of incorporation to which no response is required.

282.   Deny.



                                   34
                                       COUNT XXXV

       283.    Paragraph 283 is one of incorporation to which no response is required.

       284.    Deny.

                                      COUNT XXXVI

       285.    Paragraph 285 is one of incorporation to which no response is required.

       286.    Deny.

                                      COUNT XXXVII

       287.    Paragraph 287 is one of incorporation to which no response is required.

       288.    Deny.

                                     COUNT XXXVIII

       289.    Paragraph 289 is one of incorporation to which no response is required.

       290.    Deny.

                                      COUNT XXXIX

       291.    Paragraph 291 is one of incorporation to which no response is required.

       292.    Deny.

                                       COUNT XXXX

       293.    Paragraph 293 is one of incorporation to which no response is required.

       294.    Deny.

       The paragraph following numbered paragraph 294 is a request for relief to which

no response is required. To the extent one is required, Defendant denies Plaintiffs are

entitled to the relief requested or that they are entitled to a jury.




                                               35
                   AFFIRMATIVE DEFENESES AND ALLEGATIONS

       1.     The injuries or damages, or both, alleged in the Second Amended

Complaint were not proximately caused by a negligent act or omission of any employee

of the United States acting within the scope and course of their employment.

       2.     This Court lacks jurisdiction over Plaintiffs’ claims.

       3.     Attorney’s fees taken out of the judgment or settlement are governed by

statute. See 28 U.S.C. § 2678.

       4.     The United States is not liable for interest prior to judgment or punitive

damages. See 28 U.S.C. § 2674.

       5.     Plaintiffs’ claims for damages are limited to damages recoverable under 28

U.S.C. § 2674.

       6.     Any recovery by Plaintiffs is subject to the availability of appropriated

funds. See 42 U.S.C. § 233(k).

       7.     To the extent that any of Plaintiffs’ claims were not the subject of an

administrative tort claim, this court lacks jurisdiction over those claims. See 28 U.S.C. §

2675(a).

       8.     Plaintiffs’ claims are barred by the discretionary function exception to the

FTCA.

       9.     Plaintiffs’ claims are barred by 18 U.S.C. § 1346(b)(2).

       10.    Plaintiffs’ claims are barred by the statute of limitations.

       11.    Plaintiffs failed to exhaust their administrative remedies.




                                             36
       12.     Plaintiffs are limited to the amount set forth in the administrative claims.

28 U.S.C. § 2675(b).

       13.     In the event that damages are awarded to Plaintiffs in this matter, which the

United States specifically denies, all future economic damages must be made as periodic

payments, as set forth in Fla. Stat. Ann. § 768.78 (1)(a)(2).

       14.     In the event that damages are awarded to Plaintiffs in this matter, which the

United States specifically denies, such an award must be reduced by the amounts paid to

Plaintiffs from collateral sources, as set forth in Fla. Stat. Ann. § 768.76 (1).

       15.     Plaintiffs are not entitled to a jury trial. See 28 U.S.C. § 2402.

       16.     Plaintiffs’ claims for damages are subject to the limitations imposed by

Florida law.

       17.     Plaintiffs’ own acts or omissions, including failure to report any alleged

inappropriate conduct through the channels provided to do so, bar or reduce the recovery

to which they would be entitled.

       18.     Recovery is barred or reduced to the extent Plaintiffs failed to mitigate their

damages.

       19.     Plaintiffs’ claims are legally inconsistent under Florida law and while they

may plead inconsistent theories, they may not recover on factually or legally inconsistent

theories.

       20.     Plaintiffs have failed to state a claim under Florida law.

       21.     This court is not the proper venue for the claims arising out of FCI

Tallahassee.



                                              37
       The United States asserts that it has, or may have, additional affirmative defenses

that are not known to the United States at this time, but may be ascertained through

discovery. The United States specifically preserves these and other affirmative defenses

as they are ascertained through discovery.

       Dated: July 22, 2020                  Respectfully submitted,

                                             MARIA CHAPA LOPEZ
                                             United States Attorney

                                   By:       /s/ Adam R. Smart
                                             ADAM R. SMART
                                             Assistant United States Attorney
                                             USA No. 195
                                             400 W. Washington Street, Suite 3100
                                             Orlando, Florida 32801
                                             Telephone: (407) 648-7500
                                             Facsimile: (407) 648-7588
                                             Email: adam.smart@usdoj.gov

                                             /s/ Julie R. Posteraro
                                             JULIE R. POSTERARO
                                             Assistant United States Attorney
                                             USA No. 157
                                             400 W. Washington Street, Suite 3100
                                             Orlando, Florida 32801
                                             Telephone: (407) 648-7500
                                             Facsimile: (407) 648-7588
                                             Email: Julie.Posteraro@usdoj.gov




                                             38
